Citation Nr: 1216278	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty for various periods from November 1982 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran had a hearing before the Board in March 2012 and the transcript is of record.

The issue of entitlement to service connection for tinnitus has been reasonably raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hearing loss, neck, bilateral knee and bilateral shoulder disabilities are attributable to his military service.  Specifically, he claims he was exposed to acoustic trauma in the military as an electrician and being exposed to various firearms.  He claims he suffered numerous joint injuries and strains as a result of his duties marching, lifting weights, serving on the Naval boxing team, and jamming his knee while trying to start his motorcycle.  He claims his hearing loss and joint pains have been continuous since separation from the military.

Initially, the Board notes there is some confusion as to the Veteran's active military service dates.  His DD-214 in the claims folder reveals service dates from April 1989 to January 1993 with approximately four years of prior service.  The RO listed his service dates to be November 1982 to November 1986 and again from April 1989 to January 1993.  The Veteran, on the other hand, contends he served continuously from 1982 to 1993 without a break.  Service treatment records reflect some treatment during this intermitted time frame.  For example, the Veteran was placed in a cast for a broken metatarsal on the right foot in January 1988 while stationed in Italy.  

In light of the confusion, the Board concludes further efforts should be made to confirm the Veteran's service dates and confirm that all service treatment records are currently in the claims folder, to include obtaining the Veteran's personnel records.  

At the hearing, the Veteran indicated that he was awarded Social Security Administration (SSA) disability benefits in 2010 for various disorders, to include the disorders on appeal here.  There are no SSA records in the claims folder.  

Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application for benefits and award thereof, to the extent they exist.

The Veteran was afforded VA examinations in 2008 and 2009.  At those times, he was found to have "normal" left ear hearing and "normal" diagnostic findings for his joint claims.  

Even so, the joints examiners opined that the Veteran's complaints were not likely related to his military service finding the Veteran merely suffered minor strains in the military, which would not lead to chronic conditions.  The examiners did not consider the Veteran's description of his ongoing military duties of marching, boxing, and weight lifting.  The examiners also did not consider the Veteran's description of symptoms since his service.

Since the VA examinations, the Veteran submitted private medical evidence indicating treatment for various bilateral shoulder, bilateral knee and neck conditions.  These records further note the Veteran was in a post-service motor vehicle accident in June 2007 injuring his neck and right shoulder.  At the hearing, the Veteran also noted he was had a post-service occupational injury in the 1990s injuring his neck.  It is unclear whether the VA examiners had a full understanding of the Veteran's pertinent medical history, to include his in-service medical history.  It is also clear that the claims folder is missing relevant medical evidence, to include from the 1990s occupational injury and the SSA disability records.  For these reasons, the Board concludes a new joint VA examination is necessary.

Similarly, the audiological examiner found the Veteran's right ear hearing loss was not likely related to his military service because his hearing was clinically "normal" on separation.  Since the time of the April 2009 VA examination, the Veteran has submitted a private audiogram dated in March 2012 indicating bilateral sensorineural hearing loss.

The April 2009 audiological examiner did not address or otherwise consider that while the Veteran's hearing was clinically normal on separation, his separation audiogram revealed a noticeable shift in thresholds for hearing acuity, especially at 6000 Hertz.  Specifically, on entrance, the Veteran's hearing acuity at 6000 Hertz was 15 decibels (right ear) and 5 decibels (left ear).  On separation, the Veteran's hearing acuity at 6000 Hertz was 45 decibels (right ear) and 20 decibels (left ear).  Although these thresholds do not indicate a hearing loss disability as defined in the regulations, the Court has held that these changes in hearing acuity must still be considered and reconciled by the medical evidence.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding the mere fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim).  For these reasons the Board finds the VA audiological examinations of record inadequate and a new VA examination is indicated.

The Veteran also submitted additional private treatment records and noted current VA outpatient treatment.  The RO should take this opportunity to obtain any and all missing treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers, to include those related to his 1990s occupational back injury and the June 2007 car accident; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from April 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  Contact the NPRC, the U.S. Navy, the U.S. Air Force and any other applicable agency to obtain the Veteran's personnel records, confirm service dates, and confirm the Veteran's complete service treatment records are in the claims folder.  All efforts to confirm service dates and obtain service treatment records must be documented in the file and federal agencies must provide a negative response if records are unavailable.

4.  After 1, 2, and 3 are completed and records are obtained, to the extent available, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any demonstrated hearing loss.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following:  is it at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is attributable to in-service noise exposure.  Noise exposure may be presumed in rendering the opinion.

The examiner is advised that the record includes the following:  the Veteran's contentions of continuity of symptoms since 1993; in-service evidence of auditory threshold shifts from entrance to separation, especially at 6000 Hertz; and 2008 and 2009 VA examinations finding hearing loss not likely related to his military service. The examiner is asked to specifically consider and reconcile the auditory threshold shifts found in the service treatment records.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After 1, 2, and 3 are completed and records are obtained, to the extent available, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any diagnosed neck, left shoulder, right shoulder, left knee or right knee disabilities.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record the examiner should specifically identify any diagnoses related to the neck, shoulders and knees and answer the following question:  

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed neck, shoulder or knee disability was incurred in service.  

The examiner is advised that the record includes the following:  the Veteran's contentions of continuity of symptoms since 1993; in-service evidence of some strain-type injuries to the left arm, neck, and right knee; the Veteran's contentions of in-service duties of marching, lifting weights and boxing; post-service injuries, to include an occupational injury in the 1990s and a MVA in June 2007; and VA examinations dated in 2008 and 2009.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  The claims should thereafter be readjudicated.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

